AO I 99A (Rev.   1211   1) Order Setting Conditions of Release                                                        HpEp
                                                                                                                                NEW MExrco
                                            uNrrpo SrerBs DIsTRICT cou{fuou*R*uE'
                                                                              for the                                i\uv 2 0    20,19

                                                                   District ofNew Mexico
                                                                                                                  MITGHELL R. ELFERS
                                                                                                                        CLERK
                        United States of Amenca
                                    v.

                          Joseph Mathew Perez                                             Case   No.   19mj4052




                                             ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample                        if it is authorizedby 42 U.S.C. g 14135a.

(3) The defendant must advise the court or the pretrial sewices office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                     to be notified
                                                                                                  Place




                                                                                Date and Time


      Ifblank, defendant will be notified ofnext appearance.

(5)   The defendant must sign an Appearance Bond,                        if ordered.
AO   l99B   (Rev.            Additional Conditions of Release                                                                               Page2of3Pages
                                                          ADDITIONAL CONDITIONS OF RELEASE
      lT IS FURTHER ORDERED that the defendant's                   release is subject to the conditions marked below:


(X   ) (6)          The defendant is placed in the custody ol
                    Person or organization La Pasada               Halfway House
                    Address (only if above is an organizotiott)    2206 4th St. NW
                    City and state Albuquerque. NM 87102                                                                rel. No. (505\ 242-4676
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                                Signed:
                                                                                                            Custodian
(x)       (7)       The defendant must:
      (x)           (a) submit to supervision by and report for supervision to thc        Probation/Pretrial Services as directed
                        telephone number                          , no later than
      (x            (b) continue or actively seek employment.
      (             (c) continue or start an education program.
      (             (d) surrender any passport to:
      (             (e) not obtain a passport or other international travel document.
      (x            (0 abide by the following restrictions on personal association, residence, or     travel: travel restricted to Bernalillo County unless
                          prior approval by supervising officer is          obtained                                                                               _
                ) (g) avoid all contact, directly      or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                          including:

      (         ) (h) get medical      or psychiatric treatment:

      (         ) (i)     rctumtocustodyeach                                     o'clock after being released at                 o'clock for employment, schooling,
                          or the following purposes:

      (x)           0)    maintain residence at a halfivay house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
      (x)           (k)   not possess a fuearm, destructive device, or other weapon.
      (x)           (l)   not use alcohol ( X             (
                                                   ) at all       ) excessively.
      (x)           (m)   not use or unlawfully possess a uarcotic drug or other controlled substances defined in 21 U.S.C. $ 802, unless prescribed by a licensed
                          medical practitioner.
      (x)           (n)   submit to testing for a prohibited substance if required by the pretrial services offrce or supervising officer. Testing may be used with random
                          frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, andlor any fbnn of prohibited
                          substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficie ncy and accuracy of prohibited
                          substance screening or testing.
      (x)           (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                        supervising officer.
                    (p) participate in one of the following location restriction programs and comply with its requirements as directed
                        ( ) (i) Curferv. You are restricted to your residence every day ( ) from                              to               ,or (      )as
                                    directed by the pretrial services office or supervising officer; or
                        ( ) (ii) HomeDetention. Youarerestrictedtoyourresidenceatalltimesexceptforemployrnent; education;religiousservices;medical,
                                    substance abuse, or mental health treatrnent; attomey visits; corut appearances; couft-ordered obligations; or othet activiries
                                    approved in advance by the prehial services office or supervising officer; or
                        ( ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                    court appearances or other activities specifically approved by the court.
                )   (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                        requirements and instructions provided.
                        ( ) You must pay all or part of the cost of the program based on your ability to pay as detemrined by the pretrial services office or
                               supervising officer.
      (x)           G) report as soon as possible, to the pretrial services office or supervising officer, every contact   with law enforcement personnel, including
                       arrests, questioning, or traffic stops.
      ( )G)
AO 199C (Rev.09/08) Advice ofPenalties                                                                            Page           of      Pages


                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS;

        Violating any of the foregoing conditions of release may result in the irnmediate issuance of a warrant for your arrest, a
revooation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison terrn of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victirn, or informant; retaliate or atte mpt to retaliate against a witness, victim, or infomant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serye a sentence,
you may be prosecuted for failing to appear or surender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonmcnt for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more tlan one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentencc you receivc. [n
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appeax as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                               50                 h Ye-(.-<
                                                                                          DeJbndant's Signature




                                                                                                 City and State




                                                  Directions to the United States Marshal

  ,/ )   Tne defendant is ORDERED released after processing.
     ;   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defendant must be produced before
         the appropriate judge at the time and place specified.



Date:             1',U13t2019



                                                                    John F. Robbenhaar, United States Magistrate Judge




                     DISTRIBUTION:       C]OURT    DEFENDANT PRETRIALSERVICE              U.S.   ATTORNEY         U.S. MARSHAL
